Citation Nr: 1329750	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  08-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011 the Board remanded the claim for additional evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

Hearing loss disability was not shown during service or for many years thereafter, and the most probative evidence indicates that current hearing loss disability is not related to service. 


CONCLUSIONS OF LAW

The criteria for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letters sent in November 2004 and November 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claim was readjudicated in the March 2012 supplemental statement of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  In April 2009, the RO issued a Formal Finding of Unavailability concerning the Veteran's complete service treatment records.  The Veteran was notified of this by a letter dated in April 2009 and he was advised to submit any records he may have in his possession.  Consequently, the Board finds that VA met its obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Moreover, the Board finds that additional efforts to obtain the Veteran's complete service treatment records would be futile and are therefore unwarranted.  Furthermore, the Board notes that the Veteran submitted copies of his service treatment records to include a copy of his separation examination report.

The Board notes that the Veteran has been provided with appropriate VA examination in connection with the claim for service connection for hearing loss.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  In the August 2013 appellate brief, the Veteran's representative indicated that "[a] review of the claims file indicates the AOJ has complied with the Board's remand directive."  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and the RO/AMC has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Service Connection

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

The Board also observes that where some service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The absence of service records, however, does not obviate the need for probative evidence of current disability and a link to active duty.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed hearing loss as a result of noise exposure as during active service.  Specifically he asserts that his hearing loss was caused by loud noise exposure during the performance of his duties as a heavy truck driver, as well as from exposure to various artillery and mortar fire, while stationed in Vietnam.  

In this case, the medical evidence shows that the Veteran has bilateral hearing impairment as defined by VA regulation.  38 C.F.R. § 3.385.  Having determined that the Veteran currently has a diagnosis of bilateral hearing loss for VA disability purposes, the remaining question before the Board is whether such disability is related to his service.  

The Veteran's service personnel records indicate that his military occupational specialty (MOS) while serving in Vietnam was a heavy equipment operator.  In a case where a Veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As a truck driver in Vietnam it is likely that the Veteran was exposed to loud noises; thus, noise exposure is consistent with the conditions of his active military service.  

The available service treatment records are negative for complaints or findings of hearing loss.  At the April 1970 entrance examination, the Veteran's ears were normal upon clinical evaluation.  Audiological testing during the examination revealed thresholds of 10, 5, 5, -5, 5 and 10 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively, in the right ear.  In the left ear, thresholds were 10, 10, 10, 10, 10, and 10 decibels at the same frequencies, respectively.  Further, at the time of separation from service, his hearing in both ears was within normal limits and the ears were normal upon clinical evaluation.  Audiological testing during the separation examination revealed thresholds of 5, 15, 10, and 15 decibels at 500, 1000, 2000, and 4000 Hertz, respectively, in the right ear.  In the left ear, thresholds were 15, 15, 10, and 15 decibels at the same frequencies, respectively.  

After service, a private clinical treatment note in January 2002 showed treatment for ear pain and a private audiological evaluation report in May 2005 contained findings consistent with bilateral hearing loss.  

In support of his claim, the Veteran submitted a statement dated in February 2007, wherein a private physician, Dr. C.M.L., confirmed that the Veteran suffered from bilateral hearing loss and opined, following a review of the Veteran's medical and personal history, that it was "reasonably possible" that the Veteran's hearing loss was caused by noise exposure in service.  Dr. C.M.L. noted the Veteran's in-service noise exposure and noted that the April 1970 service entrance examination report recorded thresholds of 5, 5 and 10 decibels at 3000, 4000, and 6000 Hertz, respectively, in the right ear, and in the left ear, thresholds were 10, 10, and 10 decibels at the same frequencies.  Dr. C.M.L. stated, however, that on separation from service the Veteran's hearing was only tested the 4000 Hertz frequency level, which noted thresholds of 15 decibels bilaterally, and concluded that this was evidence of hearing loss at that frequency.  Additionally, on examination the Veteran exhibited significant hearing loss at the frequencies above 4000 Hertz, which Dr. C.M.L determined was consistent with noise induced hearing loss.  

In February 2008, the Veteran underwent a VA examination.  Following a review of the claims file and an examination of the Veteran, the examiner determined that bilateral hearing loss was less likely than not caused by or the result of acoustic trauma incurred in service.  The examiner acknowledged that the Veteran had significant noise exposure in service; however, there was no documentation of hearing loss in service or on separation from service.  The examiner based the opinion on the finding that on separation from service the audiometric testing was consistent with hearing within normal limits.  It was further noted that the Veteran had significant noise exposure post service, both recreationally and occupationally, and while the Veteran reported periodic use of hearing protection, post-service noise exposure could not be ruled out when determining the etiology of the Veteran's hearing loss.  In this regard, the examiner detailed the Veteran's occupational work history which included employment as a welder and working with machinery using hearing protection.  Recreationally, the Veteran reported shooting trap using hearing protection, periodically using a chainsaw, and riding motorcycles without hearing protection.  

On VA audiological examination in January 2012, following a review of the 
claims file and an examination of the Veteran, the examiner diagnosed bilateral sensorineural hearing loss and opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was related to service.  The examiner explained that although the service treatment records showed a slight overall decrease in hearing sensitivity between enlistment and separation from service, a significant shift in hearing sensitivity was not shown at that time.  Moreover, the examiner addressed the private physician's findings and concluded that to the extent it was argued that on separation from service the Veteran's hearing was not tested at frequencies of 3000 and 6000 Hertz, the audiometric testing results on discharge from service revealed "flat" versus "noise notch" configuration, making hearing loss or a significant shift in hearing sensibility highly unlikely at 3000 and 6000 Hertz.  The examiner further considered the Veteran's post-service occupational history of noise exposure with use of hearing protection, as well as recreational noise exposure.  The Veteran related recently using hearing protection while riding his motorcycle.  

Upon review of the record, the Board finds that the most probative evidence is against the claim.  

Here, the Veteran's service treatment records, particularly the separation examination, do not reflect that the Veteran suffered from hearing loss disability during service, and the first post service evidence suggesting the presence of hearing loss disability was in 2005.  The Board acknowledges that Dr. C.M.L. indicated that the Veteran's separation examination finding of 15 decibels at 4000 Hertz "evidenced some loss of hearing at that frequency."  However, he does not allege that such constituted a hearing loss disability, nor does such finding establish hearing loss disability pursuant to 38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Thus, the Board finds the audiometric testing conducted during service to be most probative of the level of any extant hearing loss at that time, rather than Dr. C.M.L.'s interpretation of a single frequency value.  Following service, the first audiometric findings suggesting the Veteran's level of hearing was consistent with a hearing loss disability for VA purposes was in 2005, more than 30 years after his discharge from service.  Thus, the most probative evidence indicates that the Veteran did not suffer from a hearing loss disability during service, nor was such shown to be manifested to a compensable degree within one year following discharge from service.  

To establish service connection for his hearing loss disability then, the evidence must establish that his current hearing loss disability is related to his military service.  Hensley, 5 Vet. App. at 160 ("[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.")  

On the question of a link between the claimed disabilities and service, there is evidence both for and against the claim.  Initially, it is noted that while Dr. C.M.L. reported having reviewed the Veteran's complete medical and personal history, it is unclear on what records he relied to base his opinion.  In any event, to the extent that he discussed generally the Veteran's service audiometric testing results and in-service noise exposure, the report erroneously noted that that on separation from service the Veteran's hearing was only tested the 4000 Hertz, which is inaccurate as the report reflects audiometric testing at the at 500, 1000, 2000, and 4000 Hertz frequencies.  And although Dr. C.M.L. concluded that 15 decibel loss at the auditory threshold in the frequency of 4000 Hertz evidenced some hearing loss, this finding alone is far from being conclusive evidence that a hearing loss disability was present on discharge from service as these findings reflect hearing within normal limits even if there was some loss of auditory acuity.  See 38 C.F.R. § 3.385; see also Hensley, supra.  Additionally, the Dr. C.M.L. failed to acknowledge post-service noise exposure and the fact that bilateral hearing loss disability was initially recorded more than 30 years after discharge from service.  As such, the Board affords this opinion less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Moreover, Dr. C.M.L. opined that it was "reasonably possible" that the Veteran's hearing loss was caused by noise exposure in service.  Such statement is speculative in nature, and warrants little, if any, probative weight.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  Accordingly, the medical opinion report from Dr. C.M.L. is of little probative value and is not persuasive medical evidence of a nexus between the Veteran's current bilateral hearing loss disability and active service.

Conversely, the Board assigns greater weight to the medical opinions of the January 2012 and February 2008 VA examiners because the examiners applied medical analysis to the significant facts of the case.  The opinions provided adequate rationale and are consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiners' opinions were based on review of the Veteran's claims file, to include the service treatment records, and included an examination of the Veteran, and addressed his contentions as well as Dr. C.M.L.'s opinion statement and findings.  The examiners considered both the in-service and post service noise exposure in rendering their opinions, as well as the threshold shift during service, but found such shifts to be within normal limits.  

To the extent the Veteran contends that he suffered from hearing loss during and since service, and/or that his current hearing loss is related to noise exposure during service, there is no indication that he has specialized training in diagnosing audiological disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current hearing loss disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current hearing loss is not a competent medical opinion.  For the reasons set forth above, the Board finds the opinions of the VA examiners to be the most probative on this point. 

In summary, the most probative evidence shows that hearing loss disability was not shown in service or for many years after service, and is not otherwise related to active service.  For these reasons, the preponderance of the evidence weighs against the award of service connection for hearing loss and thus service connection must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss is denied. 




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


